Citation Nr: 0719540	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 

2.  Entitlement to service connection for a right hand 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

A transcript of the veteran's December 2006 Board 
videoconference hearing has been associated with the claims 
folder.  

The issue of entitlement to service connection for a right 
hand condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has no worse than Level I hearing loss in his 
right ear and Level II hearing loss in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1(2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 
(1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

Here, the veteran was granted entitlement to service 
connection for bilateral hearing loss with an effective date 
of September 26, 1984 in a July 2004 rating decision.  The 
veteran submitted a notice of disagreement with the decision 
in January 2005, alleging that his hearing loss has worsened.  

The veteran underwent his first VA audiological evaluation in 
April 1998.  At that time, puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
70
LEFT
25
25
45
65
70

The average puretone threshold was 39 dB in the right ear and 
51 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of I for each ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is evaluated as zero percent disabling.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss as of the April 1998 examination.  38 C.F.R. §§ 
4.3, 4.85, Diagnostic Code 6100.  

The veteran underwent his most recent VA audiological 
evaluation in February 2005.  At that time, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
50
85
LEFT
25
35
65
80
80

The average puretone threshold was 53 dB in the right ear and 
65 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of I for the right ear and II for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is still evaluated as 
zero percent disabling as of February 2005.  Again, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss as of February 2005.  38 C.F.R. §§ 4.3, 4.85, 
Diagnostic Code 6100.  

With regard to the veteran's testimony, as noted above, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  There really is no latitude in 
ascertaining the level of hearing loss; rather the numbers 
are strictly controlling.  The regulations do provide for 
situations where there are exceptional patterns of hearing 
impairment as defined in 38 C.F.R. § 4.86; however, the 
threshold levels as reported above do not meet the definition 
of an exceptional pattern of hearing loss.  

If the veteran's hearing loss worsens, he should inform the 
RO.  However, based on the test results at this time, a 
compensable evaluation is not in order.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
March 2004, January 2005, and June 2005, as well as in the 
September 2005 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2005 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

In addition, by letter dated March 2004, the veteran received 
specific notice informing him to submit all relevant evidence 
in his possession prior to the July 2004 and May 2005 rating 
decisions.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
specific notice of the evidence needed to establish 
disability ratings and effective dates.  However, the Board 
finds that the veteran was supplied with generation notice of 
how to establish entitlement to an increased evaluation for 
his service-connected hearing loss by letter dated January 
2005.  In addition, the Board finds that any defect in 
effective date notice is harmless error since the effective 
dates assigned for the veteran's service-connected 
disabilities are not at issue in the present appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available VA outpatient treatment records and multiple VA 
examinations relevant to the veteran's bilateral hearing loss 
disability.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional records as well as lay evidence 
in the form of his own written statements and testimony at 
his December 2006 Board videoconference hearing.  As there is 
no indication of further outstanding evidence relating to the 
veteran's bilateral hearing loss disability, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


REMAND

The Board notes that not all of the veteran's service records 
have been associated with the claims folder.  In such 
circumstances, there is a heightened duty to assist the 
veteran in the development of his claim, which includes 
searching for alternate medical or other records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 
Vet. App. 542 (1992).  

In addition, the law requires VA to obtain the veteran's 
service medical records or other relevant service records 
held or maintained by a government entity.  38 U.S.C.A. § 
5103A(c) (West 2002).  Whenever VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).  

Here, the veteran claims his right hand was injured by glass 
while in service, requiring subsequent surgery which was not 
successful in removing all of the glass from his body.  He 
veteran now alleges numbness and loss of sensation in his 
right hand and wrist as a result of the injury.  X-ray 
evidence revealed a 3 millimeter, moderately opaque foreign 
body within the soft tissues along the volar aspect of the 
veteran's radial styloid process and the veteran underwent a 
second surgery in July 2005 to remove the remaining glass 
fragments.  By correspondence dated June 2005, the RO asked 
the veteran to supply the dates that he was treated for his 
claimed condition at Fort Hood, Texas so that they could 
request the clinical records from the institution.  By 
correspondence dated March 2006, the veteran indicated that 
he was stationed at Fort Jackson, South Carolina in 1980; at 
Fort Hood, Texas from 1980 to 1981; and at Garlstedt Army 
Base in Germany in 1981.  In addition, the veteran indicated 
that he underwent surgery for the partial removal of glass 
from his right hand at Darnall Army Medical Center at Fort 
Hood, Texas in 1981.  There is no indication that the RO 
attempted to contact this institution for the veteran's 
medical records.  

Pursuant to the duty to assist, and the veteran's request, 
the Board finds that a remand is in order, so that the RO may 
attempt to obtain additional service and/or service medical 
records in support of the veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative with notice that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), and with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Afford the 
applicable time to respond.

2.  The RO should contact the Darnall Army 
Medical Center at Fort Hood, Texas and 
request all service medical information 
available in support of the veteran's 
appeal, including any records of a right 
hand surgery performed in 1981.  If no 
information is available, a reply to that 
effect is required.  Any reply received 
should be associated with the claims folder. 

3.  After completing any additional 
development necessary, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


